Exhibit 10.1

LEASE FOR COMBINATION

OFFICE/WAREHOUSE

AT

EAGLEVIEW CORPORATE CENTER

730 STOCKTON DRIVE

LOT NO. 10

LANDLORD: 730 STOCKTON DRIVE ASSOCIATES, L.P.

TENANT: VIROPHARMA INCORPORATED



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1.    LEASED SPACE AND PURPOSE    1 2.    TERM    1 3.    RENT   
2 4.    ADDITIONAL RENT    6 5.    NEGATIVE COVENANTS OF TENANT: HAZARDOUS
SUBSTANCES    7 6.    LATE PAYMENT    9 7.    CONSTRUCTION OF LEASED SPACE    9
8.    TENANT’S ALTERATIONS    10 9.    MECHANIC’S LIENS    12 10.    CONDITION
OF LEASED SPACE    12 11.    BUILDING SERVICES    12 12.    ASSIGNMENT AND
SUBLETTING    13 13.    ACCESS TO LEASED SPACE    14 14.    REPAIRS    15 15.   
TERMINATION AND EXTENSION    16 16.    SURRENDER OF LEASED SPACE    16 17.   
INDEMNIFICATION AND INSURANCE    17 18.    FIRE OR OTHER CASUALTY    18 19.   
CONDEMNATION    19 20.    ESTOPPEL CERTIFICATES    20 21.    DEFAULT    20 22.
   REMEDIES    21 23.    CONFESSION OF JUDGMENT FOR POSSESSION IN LIMITED
CIRCUMSTANCE    23 24.    WAIVER    23 25.    QUIET ENJOYMENT    24 26.    FORCE
MAJEURE    24 27.    SUCCESSORS    24 28.    LANDLORD’S LIABILITY    24 29.   
SUBORDINATION    25



--------------------------------------------------------------------------------

30.    RULES AND REGULATIONS    25 31.    GOVERNING LAW    25 32.   
SEVERABILITY    25 33.    NOTICES    26 34.    BROKERS    26 35.    SIGNS    27
36.    SECURITY DEPOSIT; SECURITY INTEREST    27 37.    USE OF INFORMATION IN
ADVERTISING    28 38.    CAPTIONS    28 39.    ENTIRE AGREEMENT    28 40.   
ACCESS TO THE LEASED SPACE AND COMMON AREAS    28 41.    ATTORNEY FEES    28 42.
   SELF-HELP    29 43.    MEMORANDUM OF LEASE    29 44.    LANDLORD
REPRESENTATIONS AND WARRANTIES.    30 45.    RENEWAL OPTION.    32 46.   
EXPANSION OPTION FOR ADJACENT BUILDINGS    34 47.    LANDLORD’S SUBORDINATION.
   36

 

EXHIBITS A – Description of Leased Space B – Work Letter C – INTENTIONALLY
OMITTED D – Janitorial Specifications E – Rules and Regulations F – Permitted
Title Exceptions G – Plan Depicting Adjacent Land Building H – Approved Lot 10
Land Development Plan



--------------------------------------------------------------------------------

LEASE

LEASE is made this 14th day of March, 2008 between 730 STOCKTON DRIVE
ASSOCIATES, L.P., a Pennsylvania limited partnership (“Landlord”), with its
office at Eagleview Corporate Center, 707 Eagleview Boulevard, P.O. Box 562,
Exton, Pennsylvania 19341, and VIROPHARMA INCORPORATED, a Pennsylvania
corporation (“Tenant”), with its office at 397 Eagleview Boulevard, Exton,
Pennsylvania 19341.

1. LEASED SPACE AND PURPOSE.

(a) Landlord hereby rents to Tenant all that certain space described below
(collectively “Leased Space”), Lot No. 10, 730 Stockton Drive, within the
“Center” known as Eagleview Corporate Center, Upper Uwchlan Township, Chester
County, Pennsylvania, which shall include all space within the 78,264 square
foot, single story building constructed by Landlord (the “Building”) on the
8.628 +/- acre parcel of land shown on the site plan attached hereto as Exhibit
“A” (the “Land”), and (b) the interior improvements to be constructed by
Landlord in the Building, together with all fixtures, improvements, additions
and other property installed therein as the same may be modified in accordance
with the provisions of this Lease. The Leased Space includes all fixtures,
improvements, additions and other property installed therein at the Commencement
Date (hereafter defined), or at any time during the term of this Lease (other
than Tenant’s movable personal property and trade fixtures), together with the
right to use, in common with others, the parking lot and all other public
portions of the Center.

(b) The Leased Space shall be used and occupied as a general office space, in
connection with Tenant’s Business (hereafter defined), which may include the
incidental handling of pharmaceutical products and chemicals used in such
products and for no other purpose. For purposes hereof, Tenant’s Business shall
be deemed to be the development and commercialization of pharmaceutical
products.

2. TERM.

(a) The term of this Lease and Tenant’s obligation to pay rent hereunder shall
commence upon a date (“Commencement Date”) which is the earlier of.

(i) the date when the Leased Space is “ready for occupancy”; or

(ii) the date when Tenant shall take possession of the Leased Space other than
to complete installation of Tenant’s Work (as defined in the Work Letter).

(b) The Leased Space shall be deemed “ready for occupancy” when Landlord has
“Substantially Completed” the Landlord’s Work described in the Work Letter
attached hereto as Exhibit “B” (“Work Letter”). “Substantial Completion” or
“Substantially Completed” shall mean such completion as shall enable Tenant to
reasonably and conveniently use and occupy the Leased Space for the conduct of
Tenant’s Business. Substantial Completion shall be deemed to

 

1



--------------------------------------------------------------------------------

have been achieved even though minor or insubstantial details of construction,
mechanical adjustment or decoration remain to be performed, the non-completion
of which does not materially interfere with Tenant’s use of the Leased Space,
installation of finishing work or the conduct of Tenant’s Business therein. In
no event, however, shall Substantial Completion be deemed to have occurred prior
to (A) the issuance of a permanent certificate of occupancy for the Leased Space
by the municipality, and (B) the issuance of a certificate of substantial
completion by Landlord’s general contractor which is verified by Tenant’s
Consultant (as defined in the Work Letter); provided that any disagreement as to
whether Substantial Completion has occurred shall be settled in the manner
provided in the Work Letter. If the Commencement Date does not occur within
twenty-two (22) weeks after issuance of approved construction documents and a
building permit for Landlord’s Work, as such period may be extended for Tenant
Delays (the “Outside Delivery Date”), Tenant may elect to terminate this Lease
by written notice delivered to Landlord within five (5) days following the
Outside Delivery Date, in which event neither party shall have any further
rights or obligations hereunder, except that the Security Deposit, the
Reservation Fee and any other amounts paid by Tenant pursuant to this Lease
shall be returned by Landlord to Tenant within thirty (30) days of such
termination.

(c) Tenant shall execute and deliver to Landlord a declaration of the
Commencement Date upon presentation by Landlord prior to taking occupancy. The
term (“Term”) of this Lease shall end seven (7) years six (6) months after the
Commencement Date unless sooner terminated or renewed in accordance with this
Lease; provided, however, that if the Commencement Date is not the first day of
a calendar month, the Term shall extend to the last day of the calendar month
which is seven (7) years six (6) months after the Commencement Date occurs. Such
seven (7) year six (6) month period is sometimes referred to herein as “Initial
Term.”

3. RENT.

(a) Definitions.

(i) Tenant and Landlord acknowledge and agree that the rentable area of the
Building and Leased Space will be 78,264 square feet and “Tenant’s Proportionate
Share” shall be 100%.

(ii) “Real Estate Taxes” shall mean all taxes and assessments levied, assessed
or imposed at any time by any governmental authority upon or against the
Building and the land upon which the Building is situate, and also any tax or
assessment levied, assessed or imposed at any time by any governmental authority
in connection with the receipt of income or rents from said Building or land to
the extent that the same shall be in lieu of (and/or in lieu of an increase in)
all or a portion of any of the aforesaid taxes or assessments upon or against
the said Building and/or land. If, however, any assessment included within Real
Estate Taxes is payable in installments extending beyond the term of this Lease,
Tenant shall only be obligated to pay those installments coming due during the
term of this Lease. “Real Estate Taxes” shall not include any penalty or
interest as a result of Landlord’s late payment. Landlord further agrees to make
payment of Real Estate Taxes in a timely manner so as to take advantage of any
applicable discount and to provide to Tenant copies of receipts for paid Real
Estate Taxes not later than

 

2



--------------------------------------------------------------------------------

thirty (30) days after the Real Estate Taxes are due. Failure of Landlord to
provide such receipts to Tenant shall permit Tenant to suspend payment of
Tenant’s Proportionate Share of Real Estate Taxes until such receipts are
furnished to Tenant.

At any time and from time to time during the term of this Lease, Tenant, at its
expense, shall have the right to institute proceedings challenging the amount of
Real Estate Taxes. Landlord agrees to reasonably cooperate with Tenant in
connection therewith. Any refund awarded shall be reimbursed first to each party
in proportion to the expenses incurred by such party in prosecuting such appeal,
with any balance thereof next being refunded to Tenant in an amount equal to
Tenant’s Proportionate Share of (A) the balance of such award remaining after
the foregoing cost reimbursements (B) multiplied by a fraction (1) the numerator
of which shall be the number of days during the tax year for which the refund is
awarded for which Tenant has paid Real Estate Taxes pursuant to this Lease and
(2) the denominator of which is 365.

“Operating Expenses” shall mean that part of any and all expenses reasonably and
actually incurred by Landlord in connection with its ownership, maintenance and
operation of the Building, the land upon which the Building is situate,
excluding Real Estate Taxes and interest or amortization payments on any
mortgage, but including, without limitation, electricity (other than as billed
directly to Tenant based on usage); insurance maintained on the Building in
accordance herewith; all direct and indirect labor costs; a management fee not
exceeding four percent (4%) of the aggregate Minimum Annual Rent and Real Estate
Taxes and Operating Expenses (“Management Fee”); legal expenses; service
contracts and supplies used in connection with the cleaning, operating, labor
and maintenance of the Building; all repairs and decorating required to be
performed by Landlord as provided for in this Lease (other than “Landlord’s
Work” as defined herein); common area maintenance and snow removal; building
supplies, equipment, purchases of goods and services which are expensed, rather
than capitalized under generally accepted accounting principles (“GAAP”); all
charges for the common areas of the Building for electricity and all charges for
the entire Building for water and sewer service, including any taxes on such
utilities, removal of trash, rubbish, garbage and refuse; the cost of operating
an identification sign or signs for the Building; replacing of paving, curbs,
walkways, directional or other signs; drainage; maintenance and monitoring of
fire sprinkling systems (if any); the Building’s proportionate share of common
expenses owed to the Eagleview Corporate Center Association or its successor or
any other similar entity which owns and maintains the common areas of the Center
(collectively, “Association”); and such other expenses as Landlord may deem
necessary and proper in connection with the operation and maintenance of the
Building, excluding any costs which under GAAP are capital expenditures;
provided, however, that Operating Expenses shall also include the annual
amortization (over the anticipated useful life established in accordance with
GAAP) of a capital improvement falling within any of the following categories:
(i) a labor saving device or improvement which is intended to reduce or
eliminate any other component of Operating Expenses; (ii) an installation or
improvement required by reason of any law, ordinance or regulation, which
requirement did not exist on the date of this Lease and is generally applicable
to similar buildings; (iii) an installation or improvement which directly
enhances safety of tenants in the Building or Center generally. Landlord shall
have the right to bill Tenant directly for any items of Operating Expenses which
can be attributed directly to Tenant’s use only.

 

3



--------------------------------------------------------------------------------

Notwithstanding any provision to the contrary, Operating Expenses shall not
include:

(A) any payments (such as salaries or fees) to the Landlord’s executive
personnel or in-house site managers except for the Management Fee;

(B) depreciation or interest, except to the extent permitted above in connection
with capital improvements;

(C) mortgage or ground lease payments;

(D) taxes on the Landlord’s business (such as income, excess profits, franchise,
capital stock, estate, inheritance) except to the extent the same are in lieu of
Real Estate Taxes or increases in Real Estate Taxes;

(E) leasing commissions, broker’s fees or legal fees incurred in connection with
leases of space in the Building;

(F) legal fees that do not directly benefit Tenant or the Building (provided
that legal fees incurred in connection with leases of space in the Building or
in enforcing tenant obligations shall not be deemed to benefit the Building);

(G) costs to correct original construction defects or defective repairs or
replacements hereinafter provided by or at the direction of Landlord;

(H) costs of repairs covered by valid warranties;

(I) expenses paid directly by a tenant for any reason (such as excessive utility
use, direct utility consumption or damage for which such tenant is responsible);

(J) costs for improving any tenant’s space;

(K) any repair or other work necessitated by condemnation, fire or other insured
casualty;

(L) any costs, fines and the like due to Landlord’s violation of any law,
governmental rule or authority;

(M) refinancing costs;

(N) costs for any conversion of the heating system to gas heat except to the
extent such conversion is undertaken in an effort to reduce Operating Expenses
and the cost thereof is treated in the same manner as a capital improvement;

 

4



--------------------------------------------------------------------------------

(O) costs paid to Landlord or its affiliates other than the Management Fee which
exceed those reasonably charged in arms length transactions with third parties
in the general area of the Building; and

(P) services, benefits or both provided to some tenants but not to Tenant.

(b) Tenant shall pay Landlord the minimum annual rent (“Minimum Annual Rent”)
during the Initial Term in the amounts set forth below, which annual amount
shall be paid in equal monthly installments as set forth below on the first day
of each calendar month in advance. The first monthly installment of Minimum
Annual Rent shall be due on the Commencement Date. If the Commencement Date is
not the first day of a calendar month, rent from the Commencement Date to the
first day of the following month apportioned at the Minimum Annual Rent rate
(based on a 365-day year) shall be paid. All rent shall be payable, in advance,
and without prior notice or demand, at the address of Landlord set forth in the
heading of this Lease or at such other place, or to such other person, as
Landlord may from time to time direct in written notice to Tenant. During the
Initial Term, Minimum Annual Rent for each lease year (being 12 months from the
Commencement Date or anniversary thereof) shall be as follows:

 

Lease Year

   Rate Per
Rentable
Square Foot    Annual Rent    Monthly Installment

1 (first 6 months)

   $ 9.5055    $ 743,938.45    $ 61,994.87

1 (second 6 months)

   $ 15.10    $ 1,181,786.40    $ 98,482.20

2

   $ 15.65    $ 1,224,831.60    $ 102,069.30

3

   $ 16.20    $ 1,267,876.80    $ 105,656.40

4

   $ 16.75    $ 1,310,922.00    $ 109,243.50

5

   $ 17.30    $ 1,353,967.20    $ 112,830.60

6

   $ 17.85    $ 1,397,012.40    $ 116,417.70

7

   $ 18.30    $ 1,432,231.20    $ 119,352.60

8 (first 6 months only)

   $ 18.75    $ 1,467,450.00    $ 122,287.50

In addition to the foregoing, Tenant shall pay all amounts when and as required
in the Work Letter.

(c) In addition, Tenant shall pay to Landlord as Additional Rent in equal
monthly installments one twelfth ( 1/12) of Tenant’s Proportionate Share of
annual Real Estate Taxes and Operating Expenses, at the time of payment of each
monthly installment of Minimum Annual Rent, based upon the most recent costs of
Operating Expenses and Real Estate Taxes available. For the period from the
Commencement Date until the issuance of a statement pursuant to subparagraph
3(d) below, such monthly installment shall be equal to $38,479.80.

 

5



--------------------------------------------------------------------------------

(d) Within ninety (90) days of the expiration of each calendar year Landlord
shall furnish Tenant with a written statement of the actual Operating Expenses
and Real Estate Taxes incurred for such year itemizing the expenses claimed by
Landlord in reasonable detail. Within ten (10) days of the rendition of such
statement, Tenant shall pay any amounts in excess of those collected pursuant to
the payments on account of Real Estate Taxes and Operating Expenses pursuant to
paragraph 3(c) hereof, and any overpayments shall be credited against the next
installment(s) of rent due under this Lease or, at Tenant’s option, refunded to
Tenant. In the event the first and/or last years of the Term of this Lease shall
not be full calendar years, then Tenant’s obligation for Operating Expenses and
Real Estate Taxes attributable to such years shall be pro rated. Tenant may, at
its own cost and expense, after full payment of all sums due and owing, audit
Landlord’s books and records not more than once each year within sixty (60) days
after Landlord’s delivery of its annual statement of Operating Expenses, which
books and records shall be maintained in accordance with GAAP. Notwithstanding
the foregoing, if any said review of Landlord’s books and records reveals that
any item(s) were incorrectly included in Operating Expenses, Tenant shall have
the right to inspect Landlord’s books and records with respect to such items for
each prior lease year and an adjustment, if any, shall be made in accordance
herewith. If Tenant’s audit determines that Landlord’s total charges for
Operating Expenses or Real Estate Taxes for a given lease year exceed by more
than 5% the total amount properly chargeable to Tenant under this Lease for such
year, Landlord, in addition to reimbursing Tenant such excess amount, shall pay
Tenant an amount equal to the cost of the audit.

4. ADDITIONAL RENT.

Tenant shall pay to Landlord as “Additional Rent” (in addition to sums payable
pursuant to paragraphs 3 (c) and 3(d)) the following:

(a) Expenses Incurred by Landlord as a Result of Tenant’s Default. All sums
which may become due by reason of Tenant’s failure to comply with any of the
terms, conditions and covenants of this Lease to be kept and observed by Tenant,
and any and all damages, costs and expenses (including without limitation
thereto reasonable attorney’s fees) which Landlord may suffer or incur by reason
of any default of Tenant and any damage to the Building or the real estate of
which the Building is a part caused by any negligence or willful misconduct of
Tenant or violation of Tenant’s covenants in Section 5(a) below (subject,
however, to the provisions of Section 17(e) below), together with interest to
the date of payment (whether before or after entry of judgment and issuance of
execution thereon) at a rate equal to five percent (5%) above the prime interest
rate (or similar rate if the prime interest rate is no longer published) as
published in The Wall Street Journal, in effect on the date during the period
said payment is due (“Default Rate”), which shall continue to accrue interest at
the Default Rate after entry of judgment and issuance of execution thereon until
paid in full.

(b) Use and Occupancy Taxes. All use and occupancy taxes imposed by any
governmental body allocable to the Leased Space.

(c) Utilities. Tenant shall pay all charges for gas and electric, as billed
directly by the providers of the same to Tenant.

 

6



--------------------------------------------------------------------------------

For purposes of this Lease, the term “Rent” or “rent” shall be deemed to refer
to Minimum Annual Rent and Additional Rent.

5. NEGATIVE COVENANTS OF TENANT: HAZARDOUS SUBSTANCES.

(a) Tenant will not:

(i) damage the Leased Space or any other part of the Building;

(ii) bring into or permit to be kept in the Leased Space any dangerous,
explosive or obnoxious substances except as may be used in Tenant’s Business
which use Tenant shall undertake in compliance with all applicable laws
regulating same;

(iii) conduct itself or permit its agents, servants, employees or invitees to
conduct themselves in a manner that in Landlord’s judgment reasonably exercised
is improper or unsafe except that the operation of, or activities related to,
Tenant’s Business in a manner consistent with the use of the Leased Space
permitted by this Lease shall not be deemed to violate this provision, provided
same are undertaken in compliance with all applicable laws;

(iv) manufacture any commodity or prepare or dispense any food or beverages in
the Leased Space, except for consumption in the Leased Space by Tenant, its
employees or invitees;

(v) remove, attempt to remove or manifest any intention to remove Tenant’s goods
or property from the Leased Space other than in the ordinary course of business;

(vi) do or suffer to be done, any act, matter or thing objectionable to
Landlord’s fire insurance companies or Board of Underwriters whereby the fire
insurance or any other insurance now in force or hereafter to be placed by
Landlord on the Leased Space or the Building or Center shall become void or
suspended or whereby the manner in which Tenant conducts Tenant’s Business
causes the Leased Space, Building or Center to be rated as a more hazardous risk
than at the Commencement Date. Tenant agrees to pay to Landlord as Additional
Rent, any and all increases in premiums for insurance carried by Landlord on the
Leased Space, or on the Building, caused in any way by the occupancy of Tenant.

(b) Tenant’s Responsibility Regarding Hazardous Substances.

(i) The following definitions shall apply herein:

(A) Hazardous Substances. The term “Hazardous Substances,” as used in this
Lease, shall include, without limitation, flammables, explosives, radioactive
materials, asbestos, polychlorinated biphenyls (PCB’s), chemicals known to cause
cancer or reproductive toxicity, pollutants, contaminants, hazardous wastes,
toxic substances or related materials, petroleum and petroleum products, and
substances declared to be hazardous or toxic

 

7



--------------------------------------------------------------------------------

under any law or regulation now or hereafter enacted or promulgated by any
governmental authority.

(B) Tenant Responsible Parties. The term “Tenant Responsible Parties” as used in
this Lease shall mean Tenant, its employees, agents, contractors and/or
invitees.

(ii) Tenant’s Restrictions. Tenant shall not cause or permit to occur:

(A) Any violation of any federal, state, or local law, ordinance, or regulation
now or hereafter enacted, related to environmental conditions on, under, or
about the Leased Space or Center, arising from the use or occupancy of the
Leased Space by any Tenant Responsible Party, including, but not limited to,
soil and ground water conditions; or

(B) The use, generation, release, manufacture, refining, production, processing,
storage, or disposal of any Hazardous Substance on, under, or about the Leased
Space or Center, except as may be used in Tenant’s Business in a manner
consistent with the use of the Leased Space permitted by this Lease, which use,
generation, release, manufacture, refining, production, processing, storage, or
disposal Tenant shall undertake in compliance with all applicable Laws (defined
below).

(iii) Environmental Clean-Up.

(A) Tenant shall, at Tenant’s own expense, comply with all laws regulating the
use, generation, storage, transportation, or disposal of Hazardous Substances
(“Laws”) by Tenant Responsible Parties.

(B) Tenant shall, at Tenant’s own expense, make all submissions to, provide all
information required by, and comply with all requirements of all governmental
authorities (“Authorities”) under the Laws as are applicable to use of Hazardous
Substances by Tenant Responsible Parties.

(C) Should any Authority or any third party demand that a clean-up plan be
prepared and that a clean-up be undertaken because of any deposit, spill,
discharge, or other release of Hazardous Substances that occurs during the Term
of this Lease at or from the Leased Space and which arises at any time from the
use of Hazardous Substances by Tenant Responsible Parties, then Tenant shall, at
Tenant’s own expense, prepare and submit the required plans and all related
bonds and other financial assurances, and Tenant shall carry out all such
clean-up plans.

(D) Tenant shall promptly provide all information regarding the use, generation,
storage, transportation, or disposal of Hazardous Substances by Tenant
Responsible Parties that is requested by Landlord. If Tenant fails to fulfill
any duty imposed under this subparagraph (iii) within a reasonable time,
Landlord may do so; and in such case, Tenant shall cooperate with Landlord in
order to prepare all documents Landlord deems

 

8



--------------------------------------------------------------------------------

necessary or appropriate to determine the applicability of the Laws to the
Leased Space and use of Hazardous Substances by Tenant Responsible Parties, and
for compliance therewith, and Tenant shall execute all documents promptly upon
Landlord’s request. No such action by Landlord and no attempt made by Landlord
to mitigate damages under any Law shall constitute a waiver of any of Tenant’s
obligations under this Subparagraph (iii).

(E) Tenant’s obligations and liabilities under this Subparagraph (iii) shall
survive the expiration of this Lease.

(iv) Tenant’s Indemnity.

(A) Tenant shall indemnify, defend, and hold harmless Landlord, the manager of
the Center, and their respective officers, directors, beneficiaries,
shareholders, partners, agents and employees, from all fines, suits, procedures,
claims, and actions of every kind, and all costs associated therewith (including
reasonable attorneys’ and consultants’ fees) arising out of or in any way
connected with any deposit, spill, discharge, or other release of Hazardous
Substances that occurs during the Term of this Lease at or from the Leased Space
and which arises at any time from use of Hazardous Substances by Tenant
Responsible Parties, or from failure by Tenant Responsible Parties to provide
all information, make all submissions, and take all steps required by all
Authorities under the Laws with respect thereto.

(B) Tenant’s obligations and liabilities under this Subparagraph (iv) shall
survive the expiration of this Lease.

6. LATE PAYMENT.

If any payment required by Tenant under any of the terms hereof shall not be
paid within five (5) days after written notice from Landlord that such payment
is overdue, Tenant shall, upon demand, pay a late charge to Landlord equal to
the greater of (a) Fifty ($50.00) Dollars or (b) $.05 for each dollar so due,
and such late charge shall be deemed Additional Rent for purposes of this Lease;
provided, however, that such late charge shall be due immediately without notice
upon any failure to pay when due during any twelve (12) month period in which
Landlord shall have given such written notice on two (2) prior occasions.

7. CONSTRUCTION OF LEASED SPACE.

(a) Landlord shall, without cost to Tenant except as provided in the Work
Letter, complete “Landlord’s Work” as defined in the Work Letter attached
hereto. Landlord shall furnish the drawings and specifications to complete the
Tenant Improvements and, in addition, shall complete the construction and other
items of work in the Leased Space which are not within the scope of Landlord’s
Work. If, at Tenant’s request, Landlord performs any items of work or furnishes
any materials which Landlord is not required to perform or furnish hereunder,
Tenant shall pay Landlord for such additional work and materials, at such
reasonable rates as Landlord may charge. If the TI Plans as defined in the Work
Letter, or a description thereof

 

9



--------------------------------------------------------------------------------

which is reasonable to identify same, have not been attached hereto upon
execution hereof, the TI Plans when completed in accordance with the Work Letter
shall be initialed for identification by Landlord and Tenant and become part of
this Lease when so initialed.

(b) Within thirty (30) days after the Commencement Date, Tenant shall give
Landlord a written list (“Final Punch List”) of all contended defects, if any,
in Landlord’s construction work and of all contended variances in Landlord’s
Work from the requirements hereof. Except for defects or deficiencies which are
not then discoverable by Tenant, or which are covered by third-party warranties
or Landlord’s warranty set forth in the Work Letter (collectively, “Defects”),
any and all variances not set forth in the Final Punch List shall be deemed to
be waived by Tenant. Landlord shall correct all items on the Final Punch List
that constitute valid defects or variances within sixty (60) days after
Landlord’s receipt of the Final Punch List, unless the nature of the defect or
variance is such that a longer period of time is required to repair or correct
the same, in which case Landlord shall exercise due diligence in correcting such
defect or variance at the earliest possible date and with a minimum of
interference with the operation of Tenant. If Landlord does not complete such
work within the time specified above, Tenant shall have the right to complete
such work at Landlord’s expense. Any disagreement that may arise between
Landlord and Tenant with respect to whether an item on the Final Punch List
constitutes a valid defect or variance shall be conclusively resolved in the
manner contemplated by the Work Letter.

(c) By occupying the Leased Space as Tenant, Tenant shall be deemed to have
accepted the Leased Space and to have acknowledged that the Leased Space is in
the condition required by this Lease, except as to any defects or variances set
forth on the Final Punch List or Defects.

8. TENANT’S ALTERATIONS.

(a) Except as hereafter provided, Tenant shall make no alterations, additions or
improvements (“Tenant Alterations”) to the Leased Space without the consent of
Landlord, which consent shall not be unreasonably withheld, delayed or
conditioned. Tenant Alterations contemplated by Tenant, the location, plans and
specifications for which shall be subject to Landlord’s consent, not to be
unreasonably withheld, delayed or conditioned, may include a generator and
diesel tank on the Land and connections to the Building, a data line to the
Building, and additional HVAC for a data room. The data line may require Tenant
to excavate the lawn, parking area, driveway and/or roadway, which will be done
in accordance with Landlord’s reasonable requirements to minimize disturbance to
other parties, and which shall require Tenant at its expense to restore any
areas disturbed promptly following installation of the data line. At the time of
Landlord’s consent, Landlord shall designate whether Tenant shall be required to
remove the proposed Tenant Alteration upon termination of this Lease, and the
absence of such designation in Landlord’s written consent shall be deemed
Landlord’s agreement that Tenant shall not be obligated to remove Tenant
Alterations upon the termination of this Lease. Landlord also may impose such
reasonable conditions as part of its consent as Landlord deems appropriate,
taking into consideration the nature of the proposed Tenant Alteration,
including, without limitation, requiring Tenant to furnish Landlord with
security for the payment

 

10



--------------------------------------------------------------------------------

of all costs to be incurred in connection with such work, insurance, and copies
of the plans, specification and permits necessary for such work. Nothing herein,
however, shall be construed to obligate Tenant to construct any Tenant
Alteration for which Landlord has given its consent.

(b) Landlord’s consent shall not be required for Tenant Alterations which (i) do
not adversely impact the structural integrity of the Building or the systems
serving the Building or their operation, (ii) are not visible from the Building
exterior and (iii) qualify under the following:

(i) The Tenant Alteration’s cost is $10,000 or less with respect to any Tenant
Alteration project (or $20,000 or less in the aggregate with respect to Tenant
Alteration projects undertaken over any twelve (12) consecutive month period);

Tenant Alterations described in this subsection (b) for which Landlord’s consent
is not required hereinafter are called “Permitted Tenant Alterations.”
Notwithstanding the foregoing, painting or carpeting of the interior of the
Leased Space and like cosmetic improvements shall not be deemed Tenant
Alterations regardless of the cost thereof. Tenant shall not be obligated to
remove Permitted Tenant Alterations upon the termination of this Lease unless an
Event of Default has occurred which is then continuing and Landlord so requires
such removal.

(c) All Tenant Alterations shall be done at Tenant’s expense by contractors
approved by Landlord, which consent shall not be unreasonably withheld, delayed
or conditioned and shall be deemed given unless Landlord notifies Tenant of its
objections within ten (10) business days after delivery of Tenant’s request for
consent. With respect to Tenant Alterations other than the Permitted Tenant
Alterations, no work shall be performed until the plans therefore have been
approved by Landlord, which approval shall not be unreasonably withheld, delayed
or conditioned and shall be deemed approved unless Landlord notifies Tenant of
objections to the proposed plans within ten (10) business days after delivery to
Landlord of a complete set of the plans therefor. In connection with the review
of plans submitted by Tenant, Landlord shall be reimbursed by Tenant for
Landlord’s cost in reviewing such plans at the rate of $85 per hour; subject to
reasonable increase to reflect the then current hourly charge imposed for such
review by Landlord for its tenants in the Center generally, and prior to
undertaking any such review, Landlord shall provide a statement of the maximum
review hours to be dedicated to such review. With respect to Permitted Tenant
Alterations, Tenant shall provide Landlord with a copy of Tenant’s application
for a building permit therefor, if applicable (together with all attachments
thereto), and no review fee shall be charged to Tenant by Landlord in connection
therewith nor shall Landlord’s approval of such application be required. Tenant
shall provide copies of as-built plans and specifications for all Tenant
Alterations to Landlord within a reasonable time of completion of the Tenant
Alteration. All Tenant Alterations shall be done in a first class, workmanlike
manner and shall comply with all insurance requirements then made available to
Tenant and all applicable laws, ordinances, rules and regulations of
governmental authorities having jurisdiction thereover, and, where applicable,
with all reasonable requirements of Landlord imposed as a condition of such
consent.

 

11



--------------------------------------------------------------------------------

(d) If, as a condition of Landlord’s consent, removal of a Tenant Alteration is
required at termination of this Lease, Tenant shall promptly remove such Tenant
Alterations and repair any damage occasioned by such removal. In default
thereof, Landlord may effect said removal and repairs at Tenants expense. With
respect to any Tenant Alterations which Tenant is not obligated to remove
hereunder (including without limitation Permitted Tenant Alterations), such
Tenant Alterations, if not removed by Tenant upon the termination of this Lease,
shall be deemed abandoned by Tenant, and deemed a part of Landlord’s property,
notwithstanding any provision of Section 16 to the contrary.

9. MECHANIC’S LIENS.

If Tenant performs or orders (other than through Landlord or Landlord’s
contractors) any construction or other work on or about the Leased Space for
which a lien could be filed against the Leased Space or the Building, Tenant
shall obtain from the contractor who performs such work a release of any liens
which could be filed under the Mechanics’ Lien Law of the Commonwealth of
Pennsylvania for such work which has been completed and paid for by Tenant, at
the time of payment, and obtain similar releases from all subcontractors,
sub-subcontractors and material suppliers. Notwithstanding the foregoing, if any
mechanics’ or other lien shall be filed against the Leased Space or the Building
purporting to be for labor or material furnished or to be furnished at the
request of the Tenant other than through Landlord or Landlord’s contractors,
then Tenant shall at its expense cause such lien to be discharged of record by
payment, bond or otherwise, within fifteen (15) days after Tenant receives
notice of the filing thereof. If Tenant shall fail to cause such lien to be
discharged by payment, bond or otherwise within such period, Landlord may cause
such lien to be discharged by payment, bond or otherwise, without investigation
as to the validity thereof or as to any offsets or defenses thereto, and Tenant
shall, upon demand, reimburse Landlord for all amounts paid and costs incurred,
including attorneys’ fees, in having such lien discharged of record. If,
however, Tenant notifies Landlord during such fifteen (15) day period that it
disputes the validity of such lien and provides security reasonably acceptable
to Landlord in an amount which is sufficient to discharge such lien in full,
Landlord shall refrain from satisfying such lien for a period not to exceed one
hundred twenty (120) days.

10. CONDITION OF LEASED SPACE.

Tenant acknowledges and agrees that, except as expressly set forth in this
Lease, there have been no representations or warranties made by or on behalf of
Landlord with respect to the Leased Space or the Building or with respect to the
suitability of either for the conduct of Tenant’s Business.

11. BUILDING SERVICES.

Landlord shall operate and maintain the Building and the Center in a manner
comparable to other office buildings in Exton, PA. Landlord shall provide all
heat, light, electricity, air conditioning and restroom facilities, elevator
service and janitorial services (as shown on Exhibit “D” attached hereto), and
as otherwise required by Tenant. It is understood

 

12



--------------------------------------------------------------------------------

that this Lease is intended to be net of taxes, repairs, insurance and operating
expenses. Tenant shall have access to the Leased Space on a 24 hour per day, 7
day per week basis and Landlord shall provide heat, light, electricity, air
conditioning and restroom facilities during those hours, provided, however,
Landlord shall not be obligated to provide maintenance services, including
without limitation, repairs, and snow removal other than a reasonable time prior
to and during normal business hours (8 AM to 6 PM, Monday through Friday),
sufficient to allow Tenant’s ordinary use of the Leased Space, during normal
business hours. Where such services are required because of an emergency other
than during normal business hours, Landlord shall use reasonable efforts to
provide them other than during normal business hours as the emergency may
require. Landlord shall provide normal janitorial services after normal business
hours.

Unless otherwise agreed with Tenant in writing, Landlord agrees that all
maintenance to the common areas external to the Building which the Association
offers to perform or is obligated to perform for the benefit of lots in the
Center shall be performed by the Association. Landlord shall use diligent
efforts to enforce any such obligation of the Association. Except during such
period of time as Landlord or its affiliates control the Association, Landlord
shall not be liable in damages or otherwise for temporary delay or failure in
furnishing any services or facilities to be provided by Landlord or the
Association under this Lease or any other agreement between Tenant and Landlord
(or its agents) or implied by law

Landlord shall maintain, repair and replace, when needed the foundation, roof
and exterior walls, exterior of and the frames surrounding all windows, doors
and plate glass, and maintain and make when required repairs to the Building and
areas of the Center. In lieu of repairing items whose useful life has been
exhausted or which have been damaged beyond repair, which damage was not caused
by abuse by Tenant, its agent and invitees, in Landlord’s judgment exercised in
good faith, Landlord shall replace such items. Tenant shall give Landlord
written notice of the need for the above repairs. Landlord shall cause such
repair or replacement to be performed in a good and workmanlike manner and
within a reasonable time after receipt of written notice from Tenant stating the
need therefor. Subject to the provisions of Section 17(e), the cost of any
repairs or replacements, even if otherwise not to be part of Operating Expenses,
caused by the negligence, misuse or misconduct of Tenant or its agents or
invitees, shall be paid by Tenant.

12. ASSIGNMENT AND SUBLETTING.

(a) Tenant shall not, without the prior written consent of Landlord, assign or
mortgage this Lease or any interest therein or sublet the Leased Space or any
part thereof. For the purposes of this paragraph, the sale or assignment of a
controlling interest in the Tenant corporation or a majority interest in the
Tenant partnership as the case may be, shall be deemed an assignment, but the
assignment to a parent, wholly-owned subsidiary of the Tenant or successor
corporation shall be permitted, provided that such assignee assumes the
obligations of Tenant and that such assignment shall not relieve Tenant of its
obligations hereunder. For purposes herein, (A) a successor corporation is one
into which Tenant is merged or consolidated,

 

13



--------------------------------------------------------------------------------

or which acquired those of Tenant’s assets or business located in the Leased
Space as of the date of the assignment, and (B) a controlling interest shall
mean the ownership of fifty percent or more of the beneficial interest in the
person or entity in question, unless the corporation is publicly traded in which
case such transfers of stock (whether or not a controlling interest) shall not
be deemed to be an assignment. As to any other assignment or subleasing to be
effective after the thirty-first (31st) full month of the Term, Landlord agrees
that it shall not unreasonably withhold its consent, provided the business of
Tenant’s assignee or subtenant is no more hazardous than that of Tenant, it
being understood that Landlord shall not be obligated to consent at the time
there is other comparable space available for lease at the Center which is owned
by Landlord or an affiliate of Landlord, and that it shall not be unreasonable
for Landlord to require, as a condition of such consent:

(b) That 50% of any money or other economic consideration received by Tenant as
a result of such subletting or assignment and which is not properly allocable to
any lease of Tenant’s personal property in the Leased Space or sale of Tenant’s
assets from the business operated at the Leased Space or sale of Tenant’s stock
or other arms-length transaction, which exceeds, in the aggregate, the total
sums which Tenant is obligated to pay Landlord under this Lease (pro rated to
reflect obligations allocable to that portion of the Leased Space subject to the
sublease or assignment) shall be payable to Landlord as Additional Rent under
this Lease without affecting or reducing any other obligation of Tenant
hereunder; and

(c) Unless otherwise agreed in Landlord’s consent, no subletting or assignment
shall release Tenant of Tenant’s obligation or alter the primary liability of
Tenant to pay the rental and to perform all other obligations to be performed by
Tenant hereunder. The acceptance of rental by Landlord from any other person
shall not be deemed to be a waiver by Landlord of any provision hereof. Consent
to one assignment or subletting shall not be deemed consent to any subsequent
assignment or subletting. In the event of default by any assignee of Tenant or
any successor of Tenant in the performance of any of the terms hereof, Landlord
may proceed directly against Tenant without the necessity of exhausting remedies
against such assignee or successor. Landlord may consent to subsequent
assignment or subletting of this Lease or amendments or modifications to this
Lease with assignees of Tenant, without notifying Tenant, or any successor of
Tenant, and without obtaining its or their consent thereto and such action shall
not relieve Tenant of liability under this Lease.

13. ACCESS TO LEASED SPACE.

Landlord, its employees and agents, shall have the right to enter the Leased
Space at all reasonable times for the purpose of examining or inspecting the
same, showing the same to prospective purchasers or tenants of the Building, or
mortgagees, and making such alterations, repairs, improvements or additions to
the Leased Space or to the Building as Landlord may deem necessary or desirable
provided such alterations, repairs, improvements or additions do not adversely
affect Tenant’s Business or use of the Leased Space or, except with Tenant’s
consent, alter the Tenant Improvements performed in accordance with the Work
Letter or approved Tenant’s Alterations. Except in case of emergency in
Landlord’s reasonable judgment, any such entry shall be after reasonable notice
to Tenant and in compliance with Tenant’s practices from

 

14



--------------------------------------------------------------------------------

time to time established with respect to areas where confidential information is
located. If a representative of Tenant shall not be present to open and permit
entry into the Leased Space at any time when such entry by Landlord is necessary
in an emergency, Landlord may enter by means of a master key (or forcibly)
without liability to Tenant and without such entry constituting an eviction of
Tenant or termination of this Lease. All keys must be returned to Landlord at
the expiration or termination of the Lease.

14. REPAIRS.

(a) Landlord shall repair, maintain and as necessary, replace, the roof, load
bearing walls (other than paint and wall coverings), floors (other than
carpeting, tile and similar floor coverings), foundations and other structural
elements of the Building, and all plumbing and electrical fixtures and equipment
and HVAC system components serving the Building; provided, however, that
Landlord shall not be obligated for any of such repairs until the expiration of
a reasonable period of time after written notice that such repair is needed. The
cost of same shall be included in the Operating Expenses to the extent provided
in Section 3(a)(iii) unless the necessity for any of the foregoing arises
(a) from the gross negligence or willful and wanton misconduct of Landlord or
its employees or, subject to Section 3(a)(iii)(i) hereof, by any other tenant of
the Center or such tenant’s agents, employees, licensees, or invitees, in which
case such cost shall not be included as part of the Operating Expenses but shall
be paid by Landlord (without prejudice to Landlord’s right to recover same from
the responsible party), or (b) negligence or willful and wanton misconduct of
Tenant, its agents, employees, licensees or invitees, in which case such cost
shall be paid by Tenant. Any such maintenance, replacements or repairs and any
labor performed or materials furnished by or upon the direction of Landlord
shall be performed in a good and workmanlike manner, using only materials of at
least the same quality and integrity as that being repaired or replaced, and
performed and furnished in compliance with all applicable laws, regulations,
ordinances and requirements of all duly constituted authorities or governmental
bodies having jurisdiction over the Building, and the requirements of any board
of underwriters having jurisdiction thereof.

(b) Except as the Landlord is obligated for repairs as provided above or in
Section 11, Tenant shall make, at its sole cost and expense, all repairs
necessary to maintain the Leased Space and the fixtures therein in neat and
orderly condition. If the Tenant refuses or neglects to make such repairs or
fails to diligently prosecute the same to completion after written notice from
Landlord of the need therefore and a reasonable time for cure, Landlord may make
such repairs at the expense of Tenant and such expense shall be collectible as
Additional Rent. Any such repairs and any labor performed or materials furnished
in, on or about the Leased Space shall be performed and furnished by Tenant in
compliance with all applicable laws, regulations, ordinances and requirements of
duly constituted authorities or central bodies having jurisdiction over the
Building, the requirements of any board of underwriters having jurisdiction
thereof, as well as any reasonable regulations imposed by Landlord pertaining
thereto. Without limitation of the foregoing, Landlord shall have the right to
approve any and all contractors and suppliers to furnish materials and labor for
such repairs, which consent shall not be unreasonably withheld, delayed or
conditioned.

 

15



--------------------------------------------------------------------------------

(c) If required solely as a result of Tenant’s particular activities at the
Leased Space (as opposed to general occupancy thereof by any tenant), Tenant
also shall comply with, and make any repairs and installations required by any
applicable law.

(d) Provided that Landlord shall exercise reasonable efforts to effectuate its
repairs in a manner which will keep at a minimum Landlord’s interference with
Tenant’s use and occupancy of the Leased Space, Landlord shall not be liable by
reason of any injury to or interference with Tenant’s Business arising from the
making of any repairs, alterations, additions or improvements in or to the
Leased Space, or the Building or Center or to any appurtenances or equipment
therein.

15. TERMINATION AND EXTENSION.

(a) It is hereby mutually agreed that this Lease shall terminate at the end of
the term if a renewal right has not been exercised or, if exercised, upon the
end of any renewal term, without notice by either party.

(b) If Tenant shall hold over after the expiration of the Term hereof (as may be
extended pursuant to Section 45 below), and Landlord shall not give consent to
such hold over by Tenant, such tenancy may be terminated as permitted by
applicable state law, and until Tenant has vacated the Leased Space, it agrees
to pay to Landlord rent at a monthly rental double the rate payable by Tenant at
the expiration of the Term of this Lease.

16. SURRENDER OF LEASED SPACE.

At the end of the Term of this Lease, Tenant shall surrender the Leased Space to
Landlord, in broom clean condition and in good order and repair except for
ordinary wear and tear and damage for which Tenant is not obligated to make
repairs under this Lease. Subject to Sections 8 and 9 hereof and if an Event of
Default has not occurred which is then continuing, Tenant shall have the right
at the end of the Term hereof to remove any Tenant Alterations and any
equipment, furniture, trade fixtures or other personal property placed in the
Leased Space by Tenant, provided that Tenant promptly repairs any damage to the
Leased Space caused by such removal. Tenant shall repair all damage to the
Leased Space caused by such removal and restore the Leased Space to the
condition in which they were prior to the installation of the items so removed,
reasonable wear and tear and damage by casualty not caused by Tenant excepted.
Tenant shall surrender the Leased Space to Landlord at the end of the term
hereof, without notice of any kind, and Tenant waives all right to any such
notice as may be provided under any laws now or hereafter in effect in
Pennsylvania. If Tenant shall fail to remove any Tenant Alterations which it was
required to remove pursuant to Section 8 of this Lease or any of its equipment,
furniture, trade fixtures or other personal property, Landlord may remove and
store the same at the expense of Tenant or sell the same on behalf of Tenant at
public or private sale in such manner as is commercially reasonable, with any
proceeds thereof to be first applied to the costs and expenses, including
attorney’s fees, of the storage and sale and the payment of any amounts owed
hereunder by Tenant.

 

16



--------------------------------------------------------------------------------

17. INDEMNIFICATION AND INSURANCE.

(a) Tenant covenants and agrees that it shall, without notice or demand and at
its own cost and expense, indemnify and save harmless Landlord against and from,
and Landlord shall not be liable to Tenant for, any and all claims by or on
behalf of any person arising in any manner whatsoever from, out of, or in
connection with any accident, death, injury, or damage, loss or theft of
property in or about the Leased Space (whether involving property belonging to
Tenant or any other person) resulting from the negligence or willful misconduct
of Tenant, its agents, employees, licensees or invitees, and from and against
all costs, reasonable attorney fees, expenses and liabilities incurred in or as
a result of any such claim or action or proceeding brought against Landlord by
reason of any such claim. Tenant, upon notice from Landlord, covenants to resist
or defend such action or proceeding by legal counsel reasonably satisfactory to
Landlord. The indemnification obligations under this paragraph shall not be
limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for the Tenant, or any other person,
under Workers or Workman’s Compensation statutes, disability benefits statutes
or other employee benefit laws.

(b) Tenant shall keep in force commercial general liability insurance with
respect to the Leased Space, including contractual insurance with respect to the
covenants and agreements above, with companies and in form reasonably acceptable
to Landlord to afford protection of not less than Two Million ($2,000,000.00)
Dollars with respect to personal injury or death and property damage, and naming
Landlord as an additional insured and providing not less than thirty (30) days’
notice of cancellation. Copies of such policies or a certificate of insurance
evidencing same shall be delivered to Landlord.

(c) Landlord covenants and agrees that it shall, without notice or demand and at
its own cost and expense, indemnify and save harmless Tenant against and from,
and Tenant shall not be liable to Landlord for, any and all claims by or on
behalf of any person arising in any manner whatsoever from, out of, or in
connection with any accident, death, injury, or damage, loss or theft of
property in or about the Leased Space (whether involving property belonging to
Landlord or any other person) resulting from the gross negligence or wanton and
willful misconduct of Landlord, its agents or employees, and from and against
all costs, reasonable attorney fees, expenses and liabilities incurred in or as
a result of any such claim or action or proceeding brought against Tenant by
reason of any such claim. Landlord, upon notice from Tenant covenants to resist
or defend such action or proceeding by legal counsel reasonably satisfactory to
Tenant. The indemnification obligations under this paragraph shall not be
limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for the Landlord, or any other person,
under Workers or Workman’s Compensation statutes, disability benefits statutes
or other employee benefit laws.

(d) Landlord shall keep in force commercial general liability insurance with
respect to the Building, including contractual insurance with respect to the
covenants and agreements above, with companies and in form reasonably acceptable
to Tenant to afford protection of not less than Two Million ($2,000,000.00)
Dollars with respect to personal injury

 

17



--------------------------------------------------------------------------------

or death and property damage, and naming Tenant as an additional insured and
providing not less than thirty (30) days’ notice of cancellation. Copies of such
policies or a certificate of insurance evidencing same shall be delivered to
Tenant.

(e) All property insurance policies also shall contain a clause or endorsement
denying the insurer any rights of subrogation against Landlord, in the case of
Tenant’s insurer, and Tenant, in the case of Landlord’s insurer. As to any loss
or damage covered by insurance containing a waiver of subrogation clause or
similar endorsement, or to the property of a party arising from a peril normally
covered by the ISO Causes of Loss-Special Form (CP 10 30) insurance policy, or
its equivalent, with coverage extended for the perils of flood and earthquake,
each party hereby releases the other, from any and all liability for such loss
or damage to such party’s property, even if such loss or damage shall be brought
about by the fault or negligence of such other party, or the agents, employees,
invitees or licensees of such other party.

18. FIRE OR OTHER CASUALTY.

(a) At all times during the Term of this Lease, Landlord shall maintain in full
force and effect a property insurance policy on the Building against loss from
perils covered by the ISO Causes of Loss-Special Form (CP 10 30), or its
equivalent, with coverage extended for the perils of flood and earthquake, in an
amount equal to full insurable replacement cost. Such insurance shall contain an
agreed valuation provision in lieu of any co-insurance clause, an ordinance and
law endorsement, debris removal coverage, and a waiver of subrogation
endorsement in favor of Landlord. Such policy may include a commercially
reasonable deductible. The premium for such insurance shall be included as an
Operating Expense. Such coverage shall be issued by any reputable insurance
company licensed in Pennsylvania, with at least a Best’s rating of “A” or
better. Landlord agrees to deliver a certificate evidencing such insurance
coverage upon Tenant’s request from time to time.

(b) If the Leased Space or the Building is partially damaged by fire or other
casualty such that Tenant is able to conduct its business therein at a reduced
but economically feasible level on a temporary basis, and insurance proceeds are
available to Landlord, the damages shall be repaired by and at the expense of
Landlord and the rent, until such repairs shall be made, shall be apportioned
from the date of such fire or other casualty according to the part of the Leased
Space which is usable by Tenant. Landlord agrees to repair such damage within a
reasonable period of time after receipt from Tenant of written notice of such
damage, except that Tenant agrees to repair and replace its own furniture,
furnishings and equipment which were not provided as part of the Tenant
Improvements. If Landlord is unable to complete reconstruction of the damaged
premises within two hundred ten (210) days from the date of the casualty, Tenant
shall have the right to terminate this Lease.

(c) If the Leased Space or Building is totally damaged or is rendered wholly
untenantable by fire or other casualty, each party shall have the right to
terminate the Lease by written notice to the other on or before thirty (30) days
after such casualty occurred. If, however, Landlord consents in writing within
thirty (30) days following such casualty to reconstruct the damaged premises to
the condition which existed prior to such casualty and a reputable

 

18



--------------------------------------------------------------------------------

contractor acceptable to Landlord and Tenant determines that such reconstruction
can be substantially completed within two hundred ten (210) days from the date
of such casualty, neither party shall have the right to terminate this Lease and
Landlord shall undertake reconstruction of the damaged premises. If, however,
Landlord is unable to complete reconstruction of the damaged premises within two
hundred ten (210) days from the date of the casualty, Tenant shall have the
right to terminate this Lease.

(d) Whenever Landlord shall be obligated hereunder to reconstruct damaged
premises, Landlord agrees to undertake such reconstruction with reasonable
diligence and, if Tenant shall remain in possession of any portion of the Leased
Space, in such manner to as to minimize interference or disruption of Tenant’s
use of the Leased Space. Reconstruction shall be performed in a good and
workmanlike manner, in accordance with standard construction practices and
safety procedures, using only materials of at least equal quality and integrity
as the materials damaged by the casualty, undertaken in such manner so as to
restore the damaged premises to substantially the condition which existed prior
to such casualty, and performed and furnished in compliance with all applicable
laws, regulations, ordinances and requirements of all duly constituted
authorities or governmental bodies having jurisdiction over the Building, and
the requirements of any board of underwriters having jurisdiction thereof. For
purposes of implementing the foregoing, the parties agree to substantially
adhere to the practices established by the Work Letter attached hereto.

(e) Upon the termination of this Lease under the conditions hereinbefore
provided, Tenant’s liability for rent shall cease as of the day of the casualty.
Tenant shall promptly vacate and surrender the Leased Space to Landlord in its
“as is” condition, whereupon neither party shall have any further rights or
obligations hereunder except that Landlord shall reimburse to Tenant (i) any
portion of the Security Deposit not otherwise applied by Landlord in accordance
with this Lease, and (ii) prepaid Rent paid by Tenant. Such reimbursement shall
be made in full to Tenant not later than thirty (30) days following termination
of this Lease, and if not so paid, such unpaid amounts shall accrue interest at
the Default Rate specified in this Lease from the date of termination until paid
in full. The limitations set forth in Section 28 hereof shall not apply to
Landlord’s liability for payment of the foregoing amounts.

19. CONDEMNATION.

If the Leased Space or the Building or any material part of either shall be
condemned or otherwise subject to an eminent domain proceeding, then and in that
event, upon the transfer of title to the authority exercising such power, this
Lease shall terminate, and all rent paid in advance shall be apportioned as of
the date of such termination. Notwithstanding the foregoing, if only a part of
the Leased Space shall be so taken and the part not so taken shall be sufficient
in Tenant’s reasonable judgment for the economic and feasible operation of
Tenant’s business, Tenant, at its election, may retain the part not so taken and
there shall be a proportional reduction in the rent. All compensation awarded or
paid upon such a total or partial taking of the Leased Space shall belong to and
be the property of the Landlord. The foregoing shall not, however, be construed
to preclude the Tenant from prosecuting any claim directly against the
condemning authority in such condemnation proceedings for loss of business, or
depreciation to, damage to,

 

19



--------------------------------------------------------------------------------

or cost of removal of, or for the value of stock, trade fixtures, furniture, and
other personal property belonging to the Tenant, provided, however, that no such
award or claim shall diminish or otherwise adversely affect the Landlord’s award
(subject to Tenant’s interest therein as aforesaid).

20. ESTOPPEL CERTIFICATES.

At any time, and from time to time, upon the written request of Landlord or any
“Mortgagee” (as defined in Section 29 hereof), Tenant, within ten (10) business
days of the date of such written request, agrees to execute and deliver to
Landlord and/or such Mortgagee, a written statement: (a) ratifying this Lease;
(b) confirming the commencement and expiration dates of the Term of this Lease;
(c) certifying that Tenant is in occupancy of the Leased Space, and that the
Lease is in full force and effect and has not been modified, assigned,
supplemented or amended except by such writings as shall be stated;
(d) certifying that all conditions and agreements under this Lease to be
satisfied or performed by Landlord have been satisfied and performed except as
shall be stated; (e) certifying that Landlord is not in default under the Lease
and there are no defenses or offsets against the enforcement of this Lease by
Landlord, or stating the defaults and/or defenses claimed by Tenant;
(f) reciting the amount of advance rent, if any, paid by Tenant and the date to
which such rent has been paid; (g) reciting the amount of security deposited
with Landlord, if any; and (h) any other information which Landlord or the
Mortgagee reasonably may require. The failure of Tenant to execute, acknowledge
and deliver to Landlord and/or any Mortgagee a statement in accordance with the
provisions herein within the period set forth herein shall constitute an
acknowledgment by Tenant which may be relied upon by any person holding or
intending to acquire any interest whatsoever in the Leased Space or the Building
that this Lease has not been assigned, amended, changed or modified, is in full
force and effect and that the Minimum Annual Rent, and Additional Rent have been
duly and fully paid not beyond the respective due dates immediately preceding
the date of the request for such statement and shall constitute as to any
persons entitled to rely on such statements (other than Landlord) a waiver of
any defaults by Landlord or defenses or offsets against the enforcement of this
Lease by Landlord which may exist prior to the date of the written request.

21. DEFAULT.

The occurrence of any of the following shall constitute an “Event of Default” of
this Lease by Tenant:

(a) A failure by Tenant to pay, when due, any installment of rent hereunder or
any such other sum herein required to be paid by Tenant where such failure
continues for ten (10) days after written notice thereof from Landlord; provided
however said written notice shall not be required to be given by Landlord more
than twice in any twelve (12) month period.

(b) A failure by Tenant to observe and perform any other terms or conditions of
this Lease to be observed or performed by Tenant, where such failure continues
for thirty (30) days after written notice thereof from Landlord to Tenant;
provided that, if such default is of a nature that cannot be reasonably cured
within such thirty (30) day period, no default shall exist so

 

20



--------------------------------------------------------------------------------

long as Tenant has commenced cure within such thirty (30) day period and
diligently pursues same to completion within ninety (90) days.

(c) The making by Tenant of any assignment for the benefit of creditors, an
adjudication that Tenant is bankrupt, insolvent, or unable to pay its debts; the
filing by or against Tenant of a petition in bankruptcy or of a petition for
reorganization or arrangement under any law relating to bankruptcy (unless, in
the case of a petition filed against Tenant, the same is dismissed within sixty
(60) days after the filing thereof); the appointment of a trustee or receiver to
take possession of substantially all of Tenant’s assets located in the Leased
Space or of Tenant’s interest in this Lease (unless possession is restored to
Tenant within thirty (30) days after such appointment); or the attachment,
execution or levy against, or other judicial seizure of, substantially all of
Tenant’s assets located in the Leased Space or of Tenant’s interest in this
Lease (unless the same is discharged within thirty (30) days after issuance
thereof).

22. REMEDIES.

Upon the occurrence of any Event of Default by Tenant:

(a) Landlord may perform for the account of Tenant any such act, the omission of
which constituted an Event of Default by Tenant and immediately recover as
Additional Rent any expenditures made and the amount of any obligations incurred
in connection therewith, plus interest at the Default Rate from the date the
obligations are incurred by Landlord until payment therefor to Landlord, whether
before or after entry of judgment and issuance of execution thereon.

(b) Landlord may accelerate all Minimum Annual Rent and Additional Rent due for
the balance of the Term of this Lease and declare the same to be immediately due
and payable. In determining the amount of any future payments due Landlord
relating to Operating Expenses and/or Real Estate Taxes, Landlord shall make
such determination based upon the most recent estimates of Operating Expenses
and/or Real Estate Taxes available.

(c) Landlord, at its option, may serve notice upon Tenant that this Lease and
the then unexpired term thereof shall cease and expire and become absolutely
void on the date specified in such notice, to be not less than five (5) days
after the date of such notice without any right on the part of the Tenant to
save the forfeiture by payment of any sum due or by the performance of any term
or condition broken; and, thereupon and at the expiration of the time limit in
such notice, this Lease and the Term hereof, as well as the right, title and
interest of the Tenant hereunder, shall wholly cease and expire and become void
in the same manner and with the same force and effect (except as to Tenant’s
liability) as if the date fixed in such notice were the date herein granted for
expiration of the Term of this Lease. Thereupon, Tenant shall immediately quit
and surrender to Landlord the Leased Space, and Landlord may enter into and
repossess the Leased Space by summary proceedings, detainer, ejectment or
otherwise and remove all occupants thereof and, at Landlord’s option, any
property thereon, without being liable to indictment, prosecution or damages
therefor. No such expiration or termination of this Lease

 

21



--------------------------------------------------------------------------------

shall relieve Tenant of its liability and obligations under the Lease, whether
or not the Leased Space shall be relet.

(d) Landlord may, at any time after the occurrence of any Event of Default,
re-enter and repossess the Leased Space and any part thereof and attempt in its
own name, as agent for Tenant if this Lease not be terminated, or on its own
behalf if this Lease be terminated, to relet all or any part of the Leased Space
for and upon such terms and to such persons and for such period or periods as
Landlord, in its sole discretion, shall determine, including a term beyond the
termination of this Lease; and Landlord shall not be required to accept any
tenant offered by Tenant or observe any instruction given by Tenant about such
reletting. For the purpose of such reletting, Landlord may decorate or make
repairs, changes, alterations or additions in or to the Leased Space to the
extent deemed by Landlord desirable or convenient; and the cost of such
decoration, repairs, changes, alterations or additions shall be charged to and
be payable by Tenant as Additional Rent hereunder, as well as any reasonable
brokerage and attorneys fees incurred by Landlord; and any sums collected by
Landlord from any new tenant obtained shall be credited against the balance of
the rent due hereunder as aforesaid. Tenant shall pay to Landlord monthly, on
the days when the rent would have been payable under this Lease, the amount due
hereunder less the amount obtained by Landlord from such new tenant.

(e) Landlord shall have the right of injunction, in the event of a breach or
threatened breach by Tenant of any of the terms and conditions hereof, to
restrain the same and the right to invoke any remedy allowed by law or in
equity, whether or not other remedies, indemnities or reimbursements are herein
provided. The rights and remedies given to Landlord in this Lease are distinct,
separate and cumulative remedies; and no one of them, whether or not exercised
by Landlord, shall be deemed to be in exclusion of any of the others.

(f) In the event of the occurrence of an Event of Default hereunder, Landlord
shall have the right to change the locks on the Leased Space and exclude Tenant
therefrom, and to discontinue all or part of the services and facilities
provided to Tenant under this Lease or otherwise, which-action shall not be
deemed an eviction. Such action may be taken, however, only upon five (5) days
prior notice to Tenant, and Tenant hereby releases Landlord from any liability
for any damages sustained by Tenant or its property as a result of the same.

(g) If Tenant has paid accelerated rent to Landlord and Landlord thereafter
re-lets any portion of the Leased Space, any sums collected by Landlord from any
new tenant obtained in excess of the cost of decoration, repairs, changes,
alterations or additions, and any reasonable brokerage and attorneys fees
incurred by Landlord in connection with such re-letting, to the extent the same
exceed all other damages incurred by Landlord as a result of Tenant’s default,
shall be paid to Tenant if, as and when received by Landlord from the
replacement tenant, but in no event shall the amount to be paid to Tenant by
Landlord exceed the amount of accelerated rent and other damages paid by Tenant
to Landlord.

(h) Following an Event of Default, Landlord agrees not to unreasonably withhold,
delay or condition (including, for example, the requirement of any back-rent
payments by Tenant) its consent to any subtenants or assignees which Tenant may
propose for all or any

 

22



--------------------------------------------------------------------------------

portion of the Leased Space provided that Landlord’s acceptance of any such
subtenant or assignee shall not be deemed to cure Tenant’s default nor otherwise
relieve Tenant of its obligations hereunder, unless Landlord otherwise agrees in
writing. Any rent paid as a result of any such assignment or sublease shall be
applied in accordance with subsection (g) above.

23. CONFESSION OF JUDGMENT FOR POSSESSION IN LIMITED CIRCUMSTANCE.

If Tenant fails to vacate the Leased Premises upon termination of this Lease or
an Event of Default under Section 21(a) shall have occurred, Landlord shall have
the further remedy of confession of judgment for possession:

ANY PROTHONOTARY OR ATTORNEY OF ANY COURT OF RECORD MAY APPEAR FOR TENANT TO
FILE AN AGREEMENT FOR ENTERING IN ANY COMPETENT COURT AN AMICABLE ACTION FOR
JUDGMENT EJECTMENT AGAINST TENANT AND ALL PERSONS CLAIMING UNDER TENANT, AND A
JUDGMENT FOR THE RECOVERY BY LANDLORD OF POSSESSION MAY ISSUE FORTHWITH WITHOUT
ANY PRIOR WRIT OR PROCEEDINGS WHATSOEVER. IF FOR ANY REASON AFTER SUCH ACTION
SHALL HAVE BEEN COMMENCED, IT SHALL BE CANCELED OR SUSPENDED AND POSSESSION OF
THE LEASED SPACE REMAINS IN OR IS RESTORED TO TENANT, LANDLORD SHALL HAVE THE
RIGHT UPON ANY SUBSEQUENT DEFAULT OR TERMINATION OF THIS LEASE OR ANY RENEWAL OR
EXTENSION HEREOF, TO BRING ONE OR MORE AMICABLE ACTIONS IN EJECTMENT AS
HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE LEASED SPACE. IF IN ANY
AMICABLE ACTION IN EJECTMENT, OR IN ASSUMPSIT FOR RENT OR CHARGES, LANDLORD
SHALL CAUSE TO BE FILED IN SUCH ACTION AN AFFIDAVIT SETTING FORTH THE FACTS
NECESSARY TO AUTHORIZE THE ENTRY OF JUDGMENT AND IF A TRUE COPY OF THIS LEASE
(AND THE TRUTH OF THE COPY STATED IN SUCH AFFIDAVIT SHALL BE SUFFICIENT PROOF)
BE FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL AS A
WARRANT OF ATTORNEY, ANY LAW, RULE OF COURT, CUSTOM OR PRACTICE TO THE CONTRARY
NOTWITHSTANDING. TENANT EXPRESSLY RELEASES TO LANDLORD, AND TO ANY AND ALL
ATTORNEYS WHO MAY APPEAR FOR TENANT, ALL ERRORS IN THE SAID PROCEEDINGS, AND ALL
LIABILITY THEREFOR.

24. WAIVER.

The failure or delay on the part of either party to enforce or exercise at any
time any of the terms and conditions of this Lease shall in no way be construed
to be a waiver thereof, nor in any way to affect the validity of this Lease or
any part hereof, or the right of such party to thereafter enforce each and every
such term or condition. No waiver by either party of any breach of this

 

23



--------------------------------------------------------------------------------

Lease shall be held to be a waiver of any other or subsequent breach. The
receipt by Landlord of rent or the payment by Tenant of rent at a time when a
default exists under this Lease shall not be construed as a waiver of such
default. The receipt by Landlord of a lesser amount than the rent due shall not
be construed to be other than a payment on account of the rent then due, nor
shall any statement on Tenant’s check or any letter accompanying Tenant’s check
be deemed an accord and satisfaction, and Landlord may accept such payment
without prejudice to Landlord’s right to recover the balance of the rent due or
to pursue any other remedies provided in this Lease. No act or thing done by
this Lease shall be deemed an acceptance or a surrender of the Leased Space, and
no agreement to accept such a surrender shall be valid unless in writing and
signed by the party against whom enforcement is sought.

25. QUIET ENJOYMENT.

If and so long as Tenant pays the rent reserved hereunder and observes and
performs all the terms and conditions on Tenants part to be observed and
performed hereunder, Tenant shall and may peaceably and quietly have, hold and
enjoy the Leased Space for the entire Term hereof, subject to all of the
provisions of this Lease.

26. FORCE MAJEURE.

Time periods for performance of each party’s obligations (including without
limitation construction obligations) under any of the terms of this Lease shall
be extended for periods of time during which performance is prevented due to
circumstances beyond the performing party’s control, including without
limitation, embargoes, governmental regulations, act of God, war or other
strife, shortages or unavailability of materials or equipment which are “special
order items” described in the TI Plans or Change Orders, strikes, lockouts,
adverse weather conditions, bankruptcy or breach of contract by a subcontractor
(collectively, “Force Majeure”). Force Majeure events shall not, however, excuse
any party’s failure to perform a monetary obligation which has arisen.

27. SUCCESSORS.

The respective rights and obligations provided in this Lease shall bind and
shall inure to the parties hereto, and their successors and permitted assigns.

28.LANDLORD’S LIABILITY.

Landlord’s responsibility under this Lease shall be limited to its interest in
the Leased Space and in the Building, and no members of Landlord’s partnership
shall be personally liable hereunder. Tenant agrees to look solely to Landlord’s
interest in the Leased Space and in the Building for the collection of any
judgment, and, in entering any such judgment, the person entering the same shall
request the prothonotary to mark the judgment index accordingly. If the Leased
Space or the Building is transferred or conveyed, Landlord shall be relieved of
all covenants and obligations under this Lease thereafter accruing, provided
that notice of said transfer or conveyance is given to Tenant by Landlord.

 

24



--------------------------------------------------------------------------------

29. SUBORDINATION.

Landlord represents that no “Mortgage” (hereafter defined) currently encumbers
the Building, any part thereof, or the land on which it is situate. Upon
delivery of a nondisturbance and attornment agreement which is reasonably
satisfactory to Tenant, this Lease is, and all of Tenant’s rights hereunder are
and shall always be, subject and subordinate to any such mortgage, leases of
Landlord’s property (in sale-leaseback) pursuant to which Landlord has or shall
retain the right of possession of the Leased Space (and/or the Building) or
security instruments (collectively called “Mortgage”) that now exist, or may
hereafter be placed upon the Leased Space or the Building, or any part thereof
and all advances made or to be made thereunder and extensions thereof, and if
the holder of any such interest (“Mortgagee”) forecloses or extinguishes
Landlord’s rights in the Building or Leased Space, Tenant shall attorn to and
recognize any such holder as the successor Landlord under this Lease. The
aforesaid provision shall be self-operative and no further instrument or
document shall be necessary unless required by any such Mortgagee or purchaser.
Notwithstanding anything to the contrary set forth above, any Mortgagee may at
any time subordinate its Mortgage to this Lease, without Tenant’s consent, by
execution of a written document subordinating such Mortgage to this Lease to the
extent set forth therein, thereupon this Lease shall be deemed prior to such
Mortgage. Should Landlord or any Mortgagee or purchaser desire confirmation of
either such subordination or such attornment, as the case may be, Tenant upon
written request, and from time to time, will execute and deliver without charge
and in form reasonably satisfactory to Tenant, Landlord, to the Mortgagee or the
purchaser all instruments and/or documents that may be required to acknowledge
such subordination and/or agreement to attorn, in recordable form within ten
(10) business days following a request therefor from Landlord. The foregoing
subordination and attornment provisions are subject to the Mortgagee’s agreement
that such Mortgagee agrees to recognize this Lease and to allow Tenant to remain
in possession of the Leased Space and exercise all of its rights under the Lease
so long as Tenant does not suffer an Event of Default under this Lease and this
Lease or Tenant’s right of possession is not terminated in accordance with the
terms of this Lease.

30. RULES AND REGULATIONS.

Tenant agrees to comply with the rules and regulations established by Landlord
from time to time, which Landlord agrees will be applied uniformly to all
tenants; provided, however, that none of such rules and regulation materially
and adversely affect Tenant’s rights hereunder or operation of Tenant’s Business
from the Leased Space, and Tenant is afforded a reasonable time from notice
thereof to achieve compliance therewith. The existing rules and regulations are
attached hereto as Exhibit “E.”

31. GOVERNING LAW.

This Lease shall be governed by and construed in accordance with the laws of the
state in which the Building is located.

32. SEVERABILITY.

 

25



--------------------------------------------------------------------------------

If any provisions of this Lease shall prove to be invalid, void or illegal, it
shall in no way affect any other provision hereof and the remaining provisions
shall nevertheless remain in full force and effect.

33. NOTICES.

All notices and statements required or permitted under this Lease shall be in
writing and delivered by either (a) United States Registered or Certified Mail,
return receipt requested, postage prepaid, (b) Federal Express or other
nationally recognized overnight courier service, fee prepaid, or (c) hand
delivery against written receipt therefor, in each case addressed as follows:

 

As to Tenant prior to Commencement Date:    ViroPharma Incorporated       397
Eagleview Boulevard       Exton, PA 19341       Attention: General Counsel   
As to Tenant as of the Commencement Date:    ViroPharma Incorporated      
Eagleview Corporate Center       730 Stockton Drive       Exton, PA 19341      
Attention: General Counsel    As to Landlord:    730 Stockton Drive Associates,
L.P.       P.O. Box 562       707 Eagleview Boulevard       Eagleview Corporate
Center       Exton, PA 19341       Attention: General Partner   

Either party may at any time, in the manner set forth for giving notices to the
other, designate a different address to which notices to it shall be sent.
Notice given in accordance with this Section shall be deemed given and received
as of the earlier of (i) actual receipt or (ii) first attempted delivery which
is refused (as opposed to being returned for insufficient postage/fee, improper
address or like cause).

34. BROKERS.

Tenant represents and warrants to Landlord that Tenant has not dealt with any
broker, firm, company or person in connection with the negotiation for or the
obtaining of this Lease, and each party shall indemnify, defend and hold
harmless the other from and against any claim by any person claiming a
commission or other form of compensation by virtue of having dealt with

 

26



--------------------------------------------------------------------------------

such party with regard to this Lease, and any attorneys fees or other expenses
incurred by the other party in connection therewith.

35. SIGNS.

Tenant shall not, without the prior written consent of Landlord, paint, place or
erect any sign on the exterior doors or walls of the Leased Space or of the
Building or Center. Subject to applicable zoning requirements and Landlord and
Tenant’s mutual agreement on sign graphics not to be unreasonably withheld,
Tenant shall have the right to maintain signs on the Real Estate (hereafter
defined in Section 44(a)(i)) as follows: (a) two monument signs of the size and
at the current location as exist and face Stockton Drive, each of which monument
signs have columns at each side which are approximately 19.5 inches wide and
63.5 inches high, which columns surround a monument approximately 97 inches wide
by 51.5 inches high; and (b) a building entry sign a maximum of 36 inches wide
by 22 inches high at the Building’s main entry door. Landlord shall install the
building address on the monument signs at its expense, and install the Tenant’s
name and/or logo on each of the monument signs at Tenant’s expense, subject to a
$1500.00 allowance which Landlord will provide Tenant for both signs toward the
cost of installing the Tenant’s name and/or logo. Landlord will supply the sign
plate for the building entrance sign, but Tenant shall bear the cost of all
graphics bearing Tenant’s name and/or logo. Landlord shall be responsible to
obtain approval from the Association with respect to such signage and, as
declarant under the Covenants, hereby (i) approves the size of the signs
described herein, and (ii) agrees not to unreasonably withhold its consent to
the sign graphics on either sign as long as same is reasonably compatible with
other business signage located within the Center. In addition, Landlord shall
install at its expense vinyl lettered signs on any unused entry doors at the
front of the Building indicating that such doors are not entrances to the
Building.

36. SECURITY DEPOSIT.

(a) Upon the execution of this Lease, Tenant agrees to deposit with Landlord,
the sum of $137,000.00 to be held by Landlord as security for the faithful
performance of all the terms and conditions of this Lease (“Security Deposit”).
The Security Deposit shall be paid directly to Landlord. Should the Tenant
breach any of the terms and conditions of this Lease which continues beyond any
applicable cure period and required notice, Landlord shall have the right, at
any time, to apply the Security Deposit or any part thereof, for the purpose of
curing any such default or for the purpose of reimbursing Landlord for any
damage or costs occasioned by such default, but the right of Landlord to apply
the Security Deposit shall not affect any other remedies available to Landlord
under this Lease or under applicable law. If the Security Deposit, or any part
thereof, is so applied by Landlord, Tenant shall, within ten (10) days after
demand, deposit additional funds with Landlord to restore the Security Deposit,
and failure to do so shall constitute an event of default under this Lease.

(b) If the Tenant shall have complied with all material terms and conditions of
this Lease at the expiration of this Lease, the Security Deposit (without
interest and amounts properly withdrawn by Landlord and not refunded by Tenant)
shall be refunded to Tenant within thirty (30) days after the expiration or
sooner termination of this Lease (including without limitation

 

27



--------------------------------------------------------------------------------

permitted terminations hereunder and terminations due to Landlord’s default
which continues beyond applicable grace and cure periods following notice where
applicable); provided, however, that Tenant first shall have vacated the Leased
Space and surrendered possession thereof to the Landlord by delivery of keys, in
accordance with the Lease provisions and shall have returned the Leased Space to
Landlord in the condition required hereunder.

(c) Nothing herein contained shall require Landlord to hold the sums so
deposited as a trust fund, nor establish any relationship other than that of
debtor and creditor with respect to said funds so deposited.

(d) If Landlord shall assign or otherwise transfer its interest in this Lease,
Landlord shall transfer the Security Deposit to the assignee or other transferee
of such interest (with like obligation to transfer to any subsequent assignee or
other transferee), and upon such transfer, Landlord shall be released and
relieved from all liability and/or responsibility with respect to this Security
Deposit and/or the return or application thereof.

37. USE OF INFORMATION IN ADVERTISING.

Landlord and any agent employed by Landlord shall be permitted to utilize the
name of Tenant and any occupant or user of the Leased Space, and other general
information about the Tenant and such occupant or user, and the terms of this
Lease, in advertising and promotional material utilized by them.

38. CAPTIONS.

The title to paragraphs of this Lease are for convenience of reference only, and
are not to be construed as defining, limiting or modifying the scope or intent
of any of the terms and conditions of this Lease.

39. ENTIRE AGREEMENT.

This Lease contains all covenants and agreements between Landlord and Tenant
relating in any manner to the rental, use and occupancy of the Leased Space and
Tenant’s use of the Building and other matters set forth in this Lease. No prior
agreement or understanding pertaining to the same shall be valid or of any force
or effect and the terms, covenants and conditions of this Lease shall not be
altered, modified or added to except in writing signed by Landlord and Tenant.

40. ACCESS TO THE LEASED SPACE AND COMMON AREAS.

Tenant shall have access to the Leased Space and common areas of the Building 24
hours a day, 365 days per year.

41. ATTORNEY FEES.

 

28



--------------------------------------------------------------------------------

The prevailing party in any litigation or arbitration to enforce any obligation
under this Lease shall be entitled to have reimbursed by the other party all
reasonable costs of collection and fees for legal counsel incurred as a result
of enforcing or protecting any rights under this Lease.

42. SELF-HELP.

(a) If Landlord fails to fulfill its obligations under this Lease, Tenant shall
notify Landlord of such non-performance. Except in the case where immediate
response is required to avoid physical damage to the Leased Space or persons or
Tenant’s property therein, Landlord shall have thirty (30) days to cure such
nonperformance. If Landlord fails to complete cure within such thirty (30) days
after receipt of such notice from Tenant, Tenant shall have the right, but not
the obligation, to carry out such activities on behalf of Landlord so as to cure
such nonperformance. Landlord shall reimburse Tenant for all reasonable costs,
fees and expenses incurred by Tenant in connection with performing such cure.
Such reimbursement shall be made within fifteen (15) days after written demand
by Tenant, which demand shall be accompanied by appropriate invoices or other
materials to substantiate the amount for the requested reimbursement. If
Landlord fails to pay Tenant the amount requested within said fifteen (15) day
period, such unpaid amounts shall accrue interest at the Default Rate which
shall continue to accrue on any judgment obtained by Tenant against Landlord for
recovery of such unreimbursed amounts. Notwithstanding the foregoing rights,
Tenant shall not be entitled to set-off such amounts against Rent due hereunder,
and Tenant hereby expressly waives such right, unless and until Tenant shall
have obtained a final judgment against Landlord with respect to Landlord’s
obligation under the Lease which Tenant alleges that Landlord failed to perform,
and such right of set-off shall be applicable only to the amount of the judgment
not paid within thirty (30) days and may be asserted by Tenant against
installments of Rent thereafter coming due.

(b) Amounts due from Landlord to which the Default Rate has been applied shall
continue to accrue interest at the Default Rate after entry of judgment and
issuance of execution thereon until paid in full.

43. MEMORANDUM OF LEASE.

Tenant, at its expense, shall be entitled to record a memorandum of lease which
Landlord shall execute and acknowledge. Concurrently with the execution of this
Lease, Tenant and Landlord agree to execute such memorandum of lease along with
a termination thereof, both of which shall be in form and substance sufficient
to permit the recording of such instrument and otherwise reasonably acceptable
to Landlord and Tenant. The termination of such memorandum of lease shall be
held in escrow by Riley, Riper, Hollin & Colagreco, as escrow agent, until
termination of this Lease, pursuant to a separate escrow agreement with respect
to which the parties agree to negotiate in good faith promptly upon or following
execution hereof. In the absence of such escrow agreement, the party designated
as escrow agent shall hold such termination until the earlier of (a) receipt of
a court order directing release of said termination or

 

29



--------------------------------------------------------------------------------

(b) written instructions from Landlord and Tenant directing the release of said
termination. Landlord shall cause its affiliates which own the Adjacent Land,
Lot 11 and the Southwest Parcel (as defined in Section 46 below) to execute and
acknowledge the foregoing memorandum and termination with respect to the
Adjacent Land and Southwest Parcel.

44. LANDLORD REPRESENTATIONS AND WARRANTIES.

(a) Landlord, to induce Tenant to enter into this Lease, represents, warrants
and agrees, as of the date first set forth above and the Commencement Date, as
follows, which representations and warranties shall survive until one (1) year
after the Building and Leased Space are Substantially Completed:

(i) Title to the Property. To Landlord’s Knowledge, Landlord owns the Land upon
which the Building has been constructed and has good and marketable title of
record thereto, free of any liens or encumbrance except for the Permitted Title
Exceptions described on Exhibit “F” hereto. Landlord’s ownership of the Land has
never been challenged. No parties other than Landlord are required to execute or
consent to this Lease.

(ii) No Third Party Rights. There are no options, licenses, leases, rights of
first refusal, contracts for the sale of the Real Estate (including conditional
sales agreements) or similar arrangements respecting the Real Estate other than
as are to be entered with Tenant.

(iii) Condemnation. Landlord has not received any notice or other communication
from any governmental unit or other body having the power of eminent domain
indicating that any part of the Land or other portion of Eagleview Corporate
Center has been, will or may be condemned.

(iv) Proceedings. No action, suit, or proceeding currently is pending against
the Real Estate or, to Landlord’s Knowledge, any other portion of Eagleview
Corporate Center in any court or before any board, commission agency or other
governmental instrumentality. Landlord has not received written notice of any
such threatened action, suit, or proceeding.

(v) Assessments: Public Improvements. No assessments or notice of assessments
for public improvements have been made against the Land prior to the date of
this Lease which have not been paid, other than impact fees which will be paid
by Landlord, and no work has been commenced on new public improvements
authorized by ordinances enacted prior to the date hereof which will result in
an assessment against the Land.

(vi) Zoning and Approvals. The Land is zoned planned commercial/industrial. All
subdivision and land development approvals necessary for the creation of the
Land as a separate lot with direct access to a public road (collectively
“Approvals”) have been obtained and are in full force and effect as of this
date. Landlord is in full compliance with all Approvals and, to Landlord’s
Knowledge, no condition or state of facts

 

30



--------------------------------------------------------------------------------

now exists which, with the giving of notice or expiration of applicable time
period, could cause the invalidation, termination or revocation of any of the
Approvals.

(vii) Flood Plain. To Landlord’s Knowledge, no portion of the Land is located
within a special flood hazard area as documented in the “Department of Housing
and Urban Development, Federal Insurance Administration Special Flood Hazard
Area Maps.”

(viii) Environmental.

(A) Environmental Reports. Landlord has delivered to Tenant a true, correct and
complete copy of the environmental report titled Environmental Site Assessment
Eagleview Corporate Center by SMC Martin, which bears the reference number
9388-88100(2.0) and date of March 16, 1989 (“Environmental Report”). The
Environmental Report covers the Land, and, to Landlord’s Knowledge, no facts or
circumstances have changed at the Land which would make any potion of the
Environmental Report incorrect or misleading. In the event there is found,
through a Phase 1 environmental site assessment being obtained by Tenant (the
“New Phase 1 Report”), any adverse environmental condition which in Tenant’s
reasonable judgment will preclude its use of the Leased Space for Tenant’s
Business, or which will expose Tenant to liability for remediation of existing
environmental hazards identified in the New Phase 1 Report, which liability
Landlord will not assume in a manner satisfactory to Tenant, then Tenant may
terminate this Lease by written notice delivered to Landlord not later than two
(2) business days after receipt of the New Phase 1 Report.

(B) Compliance; Permits. To Landlord’s Knowledge, as of the date of this Lease,
the Land is in compliance with all applicable Federal, state and local laws,
regulations, ordinances, rulings , and directives relating to protection or
regulation of the environment (“Environmental Laws”) and with any permit or
governmental authorization which relate to the Environmental Laws.

(C) Underground Storage Tanks. To Landlord’s Knowledge, no underground storage
tanks are located on the Land nor have any underground storage tanks been
removed from the Land.

(ix) Utilities. The following utilities currently service the Real Estate (or
are available to service the Land with appropriate connections): water, sewer,
gas, telephone, electricity and conduits for fiber optics and cable. All
approvals required for any necessary connections have been obtained and remain
in full force and effect. All such utilities are available currently at the
Building and are available without any limitation or allocation imposed by the
utility provider or applicable governmental authorities with the exception of
sewer effluent limitations.

(x) Covenants. The Amended and Restated Declaration of Easements and Protective
Covenants recorded in Deed Book 2074 at Page 240 as amended by a Supplement and
Clarification recorded in Deed Book 2363, page 499, a First Amendment recorded
in Deed Book 2596, page 550, a Second Amendment recorded in Deed Book 3590, page
1986, a Third

 

31



--------------------------------------------------------------------------------

Amendment recorded in Deed Book 3672, page 579 and a Fourth Amendment recorded
on Deed Book 4177, page 2306, a Fifth Amendment recorded in Record Book 4206
Page 1534, a Sixth Amendment recorded in Record Book 4365 Page 649, a Seventh
Amendment recorded in Record Book 4744 Page 0278, and an Eighth Amendment
recorded in Record Book 7006, page 2299 (collectively, “Declaration”)
constitutes all of the protective covenants or similar agreements which effect
Eagleview Corporate Center. Landlord represents and covenants that no private
agreements exist which materially and adversely affect Tenant’s rights under
this Lease or an owner’s rights under the Declaration, including the ability to
seek enforcement thereof, nor will Landlord hereafter enter into any such
agreement.

(xi) Discovery of Facts. If, prior to the Commencement Date, Landlord acquires
actual knowledge of any fact which would be required to be disclosed by Landlord
to render its representations and warranties true, correct and complete, in all
material respects, Landlord promptly shall disclose such fact to Tenant.

(b) For purposes of this Section 44, the term (and similar terms) “to Landlord’s
Knowledge” shall mean to the best knowledge of Landlord’s President, Executive
Vice President and Director of Commercial Marketing (including without
limitation knowledge deemed to be charged to Landlord by virtue of items and
facts disclosed in the reports of consultants in Landlord’s possession wherever
located) such statement or fact is true and correct and such persons possess no
information which make such statement or fact incomplete or misleading.

45. RENEWAL OPTION.

(a) Tenant shall have the right and option to extend the term of this Lease for
two (2) consecutive renewal terms, each of five (5) years duration. The first
renewal term, if exercised, shall commence on the day immediately following the
expiration of the Initial Term hereof, and the second renewal term, if
exercised, shall commence on the date immediately following the expiration of
the first renewal term. The option to extend, as well as the commencement of
each renewal term, shall be conditioned on no uncured Events of Default by
Tenant then existing.

(b) Tenant shall exercise each renewal option only by delivering written notice
of same to Landlord not later than one (1) year prior to the expiration of the
then current term. Tenant’s failure to timely exercise an option shall be deemed
a waiver of all rights under this Section, in which event this Lease shall
terminate upon expiration or earlier termination of the then current term.

(c) Each renewal term, if exercised, shall be upon all of the terms and
conditions of this Lease, except for provisions which, by their nature, are
limited to the Initial Term and for the change in Minimum Annual Rent which
(i) for the first renewal term, if exercised, shall be the greater of $17.30 per
rentable square foot or the FMRV determined in accordance with subsection
(d) below and (ii) for the second renewal term, if exercised, shall be

 

32



--------------------------------------------------------------------------------

the greater of the rate per rentable square foot during the final year of the
first renewal term, or the FMRV determined in accordance with subsection
(d) below.

(d) Fair Rental Value Calculation. The FMRV shall mean the fair market rental
rate per square foot of rentable area per year, calculated at the time of the
determination of the FMRV and based on leases within Chester County for
comparable space under comparable terms within comparable buildings at the time
in question. Subject to the foregoing, the FMRV shall be determined as follows:

(i) Not later than three (3) months nor sooner than six (6) months prior to the
commencement of a renewal term, Landlord shall notify Tenant in writing of
Landlord’s estimate of the FMRV. Within ten (10) business days following
Landlord’s notice of the FMRV, Tenant, by written notice to Landlord, either
will accept Landlord’s statement of the FMRV or notify Landlord of Tenant’s
estimate of the FMRV, if different from that set forth in Landlord’s notice. In
the absence of such timely notice by Tenant to Landlord, Tenant will be deemed
to have accepted Landlord’s statement of FMRV. If Tenant shall furnish a
counter-estimate of the FMRV, Landlord, by written notice to Tenant within ten
(10) business days after Landlord’s receipt of Tenant’s estimate, either may
accept Tenant’s estimate in writing or, without prejudice to any position,
suggest alternative figures for the FMRV which are greater than Tenant’s
estimate thereof and less than Landlord’s initial statement. In the absence of
such timely notice by Landlord to Tenant, Landlord will be deemed to have
accepted Tenant’s statement of FMRV. If Landlord and Tenant shall not have an
agreement as to the FMRV within thirty-five (35) days following Tenant’s written
notice to Landlord exercising a renewal right, FMRV shall be determined by
appraisal as set forth in subsection (ii) below.

(ii) If FMRV is to be determined by appraisal, such determination shall be by an
appraiser who is a member of the American Institute of Real Estate Appraisers or
its successor organization holding the M.A.I. designation, and who is agreed
upon by Landlord and Tenant. If Landlord and Tenant are unable to agree upon an
appraiser within the time period specified in subsection (i) above, then, within
five (5) business days thereafter, each shall appoint a M.A.I. appraiser and the
FMRV shall be the FMRV determined by such appraisers or the average thereof if
their respective appraisals differ by ten percent (10%) or less. If either party
shall fail to appoint an appraiser within the time provided, the FMRV determined
by the appraiser timely appointed shall be the FMRV. If the appraisals delivered
by the appraisers appointed by Landlord and Tenant differ by more than ten
percent (10%), the appraisers so appointed shall appoint a third M.A.I.
appraiser and the FMRV shall be the average of the appraisal delivered by the
third appraiser and whichever of the appraisals previously delivered by the
appraisers appointed by Landlord and Tenant is closer to the appraisal of the
third appraiser. If the two appraisers are unable to agree upon a third
appraiser within ten (10) days from the date the later of their two appraisals
is delivered, such appointment, on application by either Landlord or Tenant,
will be made by the then President of the Real Estate Board for Chester County
or, if such person is unwilling or unable to make such appointment, by the
American Arbitration Association or its successor organization acting through
its office in Philadelphia or by its office located closest to Philadelphia.
Landlord and Tenant each shall pay the fees and expenses of the respective
appraiser appointed by each of them and shall pay in equal shares the fees and

 

33



--------------------------------------------------------------------------------

expenses of the appraiser mutually agreed upon by Landlord and Tenant, or as may
be appointed by the first two appraisers, the then President of the Real Estate
Board for Chester County or the American Arbitration Association or its
successor, as applicable.

(iii) The determination of FMRV in accordance with this Section shall be
conclusive and binding on Landlord and Tenant.

46. EXPANSION OPTION FOR ADJACENT BUILDINGS

(a) For the purpose of this Section, the term “Landlord” shall mean either
Landlord or any affiliate of Landlord which owns property adjacent to the
Building, such adjacent property being a lot consisting of approximately 9
acres, more or less at the end of Arrowhead Drive with frontage on the
Pennsylvania Turnpike, (“Adjacent Land”), on which Adjacent Land Landlord
expects to obtain development approval for a building of approximately 62,000
rentable square feet designated as “4” on the plan attached hereto as Exhibit G
(the “Adjacent Land Building”), and the “Southwest Parcel” (as defined in
subsection (b) below, as applicable. In addition, on Lot 11 Landlord has
obtained development approval for two flex buildings, one of which is approved
for 26,000 square feet designated as “2” on Exhibit G , and one of which is
approved for 32,000 square feet designated as “3” on Exhibit G (collectively the
“Lot 11 Buildings”), as such buildings are also depicted on the approved land
development plan for Lot 10 attached hereto as Exhibit H. If Landlord desires to
lease or sell all or a portion of the 32,000 square foot Lot 11 Building or the
Adjacent Land Building (collectively the “ROFO Buildings”), Landlord shall
notify Tenant of such decision in writing (“Availability Notice”), and within
ten (10) business days thereafter, Tenant shall notify Landlord in writing
whether it desires to negotiate a lease or purchase of one or both of the ROFO
Buildings from Landlord. If Tenant so notifies Tenant that it desires to
negotiate a lease or purchase of the ROFO Building so designated, Landlord shall
provide to Tenant a non-binding, written lease or sale proposal, as applicable
(“Landlord’s Term Sheet”). Tenant shall, within ten (10) business days following
receipt of Landlord’s Term Sheet, advise Landlord whether it desires to enter
into a lease or agreement of sale and purchase on the terms contained in the
Landlord’s Term Sheet. If (A)Tenant rejects or fails to respond to the
Availability Notice or Landlord’s Term Sheet within the applicable period
specified above, or (B) Landlord and Tenant do not execute a lease or agreement
of sale and purchase, as applicable, for the ROFO Building within thirty
(30) days after Tenant’s receipt of Landlord’s Term Sheet, Landlord shall be
entitled to lease or sell the ROFO Buildings, or any portion thereof, free and
clear of any rights of Tenant under this Section. A condition to Tenant’s
exercise of its rights under this Section shall be that no outstanding notice of
default exists under this Lease at each time of exercise.

(b) In addition, the land located to the west of Lot 11 designated as “Southwest
Parcel” on Exhibit G (“Southwest Parcel”) will support development of three
buildings located thereon as depicted on Exhibit G, although Landlord has not
yet obtained plan approvals for such buildings. At such time as the remaining
square footage available to be leased or sold on the Southwest Parcel, whether
in buildings constructed or available to be constructed,

 

34



--------------------------------------------------------------------------------

is reduced to 80,000 square feet (collectively the “Minimum ROFR Availability”),
and if at such time Tenant has not leased or purchased any portion of a ROFO
Building, Tenant shall have a right of first refusal to lease any space within a
building which contains or will contain the Minimum ROFR Availability (the “ROFR
Space”) or purchase such building (a “ROFR Building”) in accordance with the
following procedures.

(i) If Landlord desires to issue a proposal to sell or lease the ROFR Space or
an ROFR Building on terms acceptable to Landlord, or Landlord has received a
proposal for purchase or lease which Landlord desires to accept, Landlord shall
notify Tenant of such decision in writing (“Offer Notice”) and shall offer to
Tenant the opportunity to lease the ROFR Space or purchase the ROFR Building
described in such Offer Notice on the same terms and conditions set forth in the
Offer Notice. The Offer Notice shall be accompanied by a written lease or sale
proposal from Landlord and shall otherwise include all relevant information as
to the terms of such offer. Tenant shall have fifteen (15) business days after
receipt of the Offer Notice to notify Landlord in writing that it will lease the
ROFR Space or purchase the ROFR Building from Landlord.

(ii) If (A)Tenant rejects or fails to respond to the Offer Notice within the
applicable period specified in subsection (i) above, or (B) Landlord and Tenant,
despite reasonable, good faith efforts, do not execute a lease for the ROFR
Space or agreement of sale and purchase for the ROFR Building, as applicable,
within thirty (30) days after Tenant’s exercise of its rights hereunder,
Landlord shall be entitled to lease the ROFR Lease or sell the ROFR Building
pursuant to the applicable Offer Notice, upon substantially the same terms and
conditions set forth in the Offer Notice; provided, however, that no such lease
or sale shall be made on other terms materially less favorable to Landlord than
the terms set forth in the Offer Notice. If Landlord has not so leased the ROFR
Space or sold the ROFR Building, as applicable, on the terms specified in the
Offer Notice (or on terms materially more favorable to Landlord) within nine
(9) months from delivery of the Offer Notice with respect to a sale, and within
six (6) months from delivery of the Offer Notice with respect to a lease,
Landlord shall not thereafter offer to lease the ROFR Space or sell the ROFR
Building, as applicable, to any party (including the offeror named in the Offer
Notice) without again complying with the provisions of this Section 46(b). All
terms of this Section 46 shall apply to such revised Offer Notice, including
Tenant’s opportunity to respond to the revised Offer Notice within the
applicable period specified above. If Landlord executes the lease or agreement
of sale and purchase with a third party contemplated by the Offer Notice within
the parameters permitted by this subsection, Tenant’s rights hereunder shall be
null and void as to the ROFR Space so leased or the ROFR Building so sold, but,
in the case of a lease of less than the entire ROFR Building, shall continue to
apply to the balance of the ROFR Building not leased. Otherwise, Tenant’s rights
hereunder shall expire with the termination of this Lease, as renewed.

(iii) Landlord covenants that it shall not develop, nor permit its affiliate to
develop, the balance of the Center which it owns in any manner during the period
that this subsection (b) remains in effect, which could result in the buildings
available to be developed on the Southwest Parcel being less than 80,000 square
feet.

 

35



--------------------------------------------------------------------------------

(c) Condition to Exercise of Rights. A condition to Tenant’s exercise of its
rights under this Section shall be that no outstanding notice of a default by
Tenant exists under this Lease at each time of exercise. The failure of such
condition with respect to any one exercise of Tenant’s rights shall not preclude
Tenant’s further exercise of its rights.

(d) Any provision in this Section 46 with respect to the right to purchase a
ROFO Building or ROFR Building shall be inapplicable with respect to any
portfolio sale of 500,000 square feet or more of Landlord’s and its affiliates’
buildings in the Center, but the terms and conditions of this Lease, including
Tenant’s rights under this Section 46, shall survive any portfolio sale.

47. LANDLORD’S SUBORDINATION.

Landlord agrees to execute a commercially reasonable subordination agreement
pursuant to which Landlord agrees to subordinate any statutory or common law
landlord’s lien to a security interest in Tenant’s personal property located in
the Leased Space which is granted to a bank or other financial institution
acquiring such security interest to secure a credit facility provided to Tenant
required by Tenant to finance acquisition of Tenant’s personal property or
working capital.

IN WITNESS WHEREOF, the parties have caused this Lease to be duly executed the
day and year first above written, intending to be legally bound hereby.

[Signatures contained on the following page]

 

36



--------------------------------------------------------------------------------

LANDLORD: 730 Stockton Drive Associates, L.P. By:   730 Stockton Drive
Associates, Inc., its general partner By:  

/s/ Robert S. Hankin

  Robert S. Hankin, President TENANT: VIROPHARMA INCORPORATED By:  

/s/ Michel de Rosen

Name:   Michel de Rosen Title:   President and Chief Executive Officer

 

37